EXAMINER'S COMMENT
This Allowance is in response to Applicant’s Reply of March 4, 2021.

Claim 2 has been cancelled.

Applicant’s amendment to claims 1 and 7 overcome the previously presented 35 USC 112(b) rejection of claims 7 and 8.

Applicant’s amendment to claim 1 overcomes the previously presented 35 USC 103 rejection thereof.

Claims 1 and 3-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art of record fails to disclose or suggest that the apparatus includes a motor disposed within the housing, wherein the motor is configured to rotate the rotatable taper tap as recited in the claimed combination.
It is noted that the use of a motor, above ground or downhole, itself is not considered allowable as such usage is old and well known. It is the location of the motor in the housing itself that distinguishes from the prior art.

Regarding claims 3-6 and 8: These claims are considered allowable due to their dependence on claim 1.

Regarding claim 10: The prior art of record fails to disclose or suggest that the apparatus includes a motor disposed within the housing as recited in the claimed method.
It is noted that the use of a motor, above ground or downhole, itself is not considered allowable as such usage is old and well known. It is the location of the motor in the housing itself that distinguishes from the prior art.

Regarding claims 11-14: These claims are considered allowable due to their dependence on claim 10.

Regarding claim 15: The prior art of record fails to disclose or suggest that the apparatus includes a motor disposed within the inner portion of the cylindrical housing and connected to the taper tap, the motor configured to rotate the taper tap about a longitudinal axis of the cylindrical housing as recited in the claimed combination.
It is noted that the use of a motor, above ground or downhole, itself is not considered allowable as such usage is old and well known. It is the location of the motor in the housing itself that distinguishes from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
3/15/2021